                                                      RED O. ~

                    IN THE UNITED STATES DISTRICT COURT DEC 0 7 2018
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION                      ,G


 VICTOR WARREN PROPERTIES, INC.,:

       Plaintiff
                                       CIVIL ACTION FILE NO.
 V.                                    1:18-CV-4060-ODE-LTW

IMIKKI R. HAYNES-MANNING,

       Defendant

                                   ORDER

       This civil case is before the Court on the Final Report and

 Recommendation of United States Magistrate Judge Linda T. Walker

 filed October 26, 2018 [Doc. 3] ("R&R").       No objections have been

I filed.
       In the R&R, Judge Walker recommends that this case be remanded

 to the Magistrate Court of DeKalb County.          Remand is warranted

 because Defendant Haynes-Manning has failed to demonstrate any lawful

 basis for removal of this action to this Court.

       The Court having read and considered the R&R and noting the

 absence of any objections thereto, it is hereby ADOPTED as the

 opinion and order of the Court.     Accordingly, this case is REMANDED

 to the Magistrate Court of DeKalb County, Georgia.



       SO ORDERED, this    6,   day of December, 2018.




                                   OR N A D. EVANS
                                   UNITED STATES DISTRICT JUDGE
